DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-19) in the reply filed on 9/19/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0256723 to Lee et al.
Regarding Claim 10, Lee et al. teaches a method for forming a semiconductor structure (See at least Figures -1n), comprising: providing a substrate (100-104); forming a sacrificial film (106) on the substrate; providing a mask pattern, including:

a second mask pattern, wherein the second mask pattern includes a plurality of second target patterns, and the plurality of second target patterns are arranged along the first direction, wherein:
when the first mask pattern overlaps the second mask pattern, one of the plurality of first target patterns partially overlaps a corresponding one of the plurality of second target patterns (implicit); 
performing a first patterning process on the sacrificial film (106) using the second mask pattern as a mask to form a plurality of discretely arranged sacrificial layers, wherein position and size of the plurality of sacrificial layers correspond to position and size of the plurality of second target patterns (Figure 1h); forming a sidewall spacer (122) on a sidewall surface of a sacrificial layer of the plurality of sacrificial layers; after forming the sidewall spacer (Figures 1i and 1j), removing the plurality of sacrificial layers (Figure 1k); after removing the plurality of sacrificial layers, forming a mask layer (124) on a surface of the substrate and on top and sidewall surfaces of the sidewall spacer (Figure 1l); and performing a second patterning process on the mask layer using the first mask pattern as a mask to form a plurality of discretely arranged mask structures (Figure 1m), wherein position and size of the plurality of mask structures correspond to position and size of the plurality of first target patterns.


Regarding Claim 12, Lee et al. teaches forming the sidewall spacer includes: forming a sidewall spacer material film on the surface of the substrate and on top and sidewall surfaces of the sacrificial layer; and back-etching the sidewall spacer material film until the surface of the substrate and the top surface of the sacrificial layer are exposed, to form the sidewall spacer on the sidewall surface of the sacrificial layer (Figures 1i-1j).
Regarding Claim 13, Lee et al. teaches, wherein performing the first patterning process on the sacrificial film using the second mask pattern as a mask includes: forming a first photoresist on a surface of the sacrificial film; performing an exposure process on the first photoresist using the second mask pattern as a mask to form an initial first patterned layer; performing a development process on the initial first patterned layer to form a first patterned layer (120); and performing an etching process on the sacrificial film using the first patterned layer as a mask until the surface of the substrate is exposed to form the plurality of sacrificial layers (Figures 1g and 1h).
Regarding Claim 14, Lee et al. teaches the sacrificial layer (106) is made of a material including amorphous silicon, amorphous carbon, polysilicon, silicon oxide, silicon oxy-carbide, silicon oxy-carbo-nitride, or a combination thereof (Paragraph 36).
Regarding Claim 15, Lee et al. teaches performing the second patterning process on the mask layer using the first mask pattern as a mask includes: forming a second photoresist (124) on the mask layer; performing an exposure process on the 
Regarding Claim 16, Lee et al. teaches, wherein: the mask layer is made of a material different from the sidewall spacer; and the sidewall spacer (122) is made of a material including silicon oxide, titanium dioxide, silicon nitride, silicon carbo-nitride, silicon boron-nitride, silicon oxy-carbo-nitride, silicon oxynitride, or a combination thereof (Paragraph 45).
Regarding Claim 17, Lee et al. teaches the mask layer (124) is made of a material including photoresist or an organic material containing carbon and oxygen (Paragraph 47).
Regarding Claim 18, Lee et al. teaches a top surface of the mask layer (124) is above or coplanar with a top surface of the sidewall spacer (Figure 1l). 
Regarding Claim 19, Lee et al. teaches using a mask structure and the sidewall spacer as a mask, etching the substrate (Figure 1n).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716